192 N.J. Super. 188 (1983)
469 A.2d 518
PATRICIA J. BUCKELEW, PLAINTIFF-APPELLANT,
v.
PAUL J. GROSSBARD, M.D., DEFENDANT-RESPONDENT.
Superior Court of New Jersey, Appellate Division.
Submitted November 30, 1983.
Decided December 21, 1983.
Before Judges FRITZ and FURMAN.
*189 Zarin & Maran, attorneys for appellant (Joe Maran of counsel and on the brief).
Kohn & Needle, attorneys for respondent (Emanuel Needle on the letter brief).
PER CURIAM.
We affirm substantially for the reasons set forth by Judge Simpson in his published opinion at 189 N.J. Super. 584 (Law Div. 1983).